Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims recite at least “a plurality of processing elements configured to sequentially receive the normalized 18-bit input data element from the one or more normalizers, each processing element in the plurality of processing elements comprising: a first input port for receiving the normalized 18-bit input data element; a second input port for receiving a normalized weight; a weight register for storing the normalized weight; a third input port for receiving an input partial sum; a multiplier configured to multiply the normalized 18-bit input data element by the normalized weight to generate a multiplier product; and an adder configured to generate a 34-bit addition result by adding the multiplier product and the input partial sum;” and “detect by the first denormal detector, that the first input is denormal based at least in part on: a value of an exponent of the first input or a value of a significand of the first input.”
The closest prior art of record is WO 94/10638 which teaches “receiving a first input represented in floating-point with a first bit-length; generating a first normalized number represented in floating-point with a second bit-length, wherein the second bit-length may be any bit-length that is greater than the first bit-length; multiplying the first normalized number by a second normalized number to generate a multiplier product; and adding an input partial sum with the multiplier product to generate an addition result;” as in the claims.
However, the prior art of record does not teach or suggest at least “a plurality of processing elements configured to sequentially receive the normalized 18-bit input data element from the one or more normalizers, each processing element in the plurality of processing elements comprising: a first input port for receiving the normalized 18-bit input data element; a second input port for receiving a normalized weight; a weight register for storing the normalized weight; a third input port for receiving an input partial sum; a multiplier configured to multiply the normalized 18-bit input data element by the normalized weight to generate a multiplier product; and an adder configured to generate a 34-bit addition result by adding the multiplier product and the input partial sum;” and “detect by the first denormal detector, that the first input is denormal based at least in part on: a value of an exponent of the first input or a value of a significand of the first input.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182